Case 1:04-cr-20771-PCH Document 100 Entered on FLSD Docket 01/28/2019 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 04-20771-CR-HUCK-MCALILY
UNITED STATES OF AMERICA

Plaintiff,
VS.

RONALD O. DAVIDOVIC,

Defendant.

ORDER GRANTING JOINT MOTION
TO CORRECT AMENDED JUDGEMENT

THIS MATTER comes before the Court on the United States of America and Defendant
Ronald O. Davidovic’s Joint Motion to Correct Amended Judgment (the “Motion”) [ECF No. 99]
filed on January 25, 2019. Having reviewed the Motion and being otherwise duly advised, it is
hereby

ORDERED and ADJUDGED that the Motion is GRANTED, the Amended Judgment in a
Criminal Case entered by the Court on August 17, 2006, is corrected nunc pro tunc, such that the
statement “Count(s) 2 is dismissed on the motion of the United States” is corrected to read
“Count(s) 1 is dismissed on the motion of the United States.” The Defendant’s sex-offender
registration period remains terminated and Defendant shall be removed from the sex-offender
registry.

DONE and ORDERED in Chambers in Miami, Florida on January 28, 2019.

    

Paul C. Huck
United States District Judge
Copies furnished to:

All counsel of Record.
